Interim Decision #2040

MATTER OF CAMPBELL

In Visa Petition Proceedings
A-17642157
Decided by Board April 17, 1970
Petition to accord beneficiary fifth preference classification as the stepsister
of petitioner is denied, since petitioner and beneficiary, who do not have a
natural parent in common, are not sisters of the whole or half blood and,
therefore, do not come within the purview of section 203(a) (5) of the Immigration and Nationality Act.
ON BEHALF OF SERVICE:

ON BEHALF OF PETITIONER:
Pro se

R.. A. Vielhaber
Appellate Trial Attorney

This matter presents an appeal from a decision of the District
Director denying a visa petition filed by petitioner to accord the
beneficiary status as a stepsister under section 203 (a) (5) of the
Immigration and Nationality Act on the ground that petitioner
and beneficiary do not have a common parent. The question
raised in this appeal is whether, in the absence of any definition
of the term "brother and sister" for purposes of section
203(a) (5), Congress intended to grant fifth preference classification in cases, such as the instant, where a petitioner and •beneficiary do not have a parent in common. Our study of this issue persuades us that stepbrothers and stepsisters cannot be included
within the term "brothers and sisters" as it applies in section
203 (a) (5) of the Immigration and Nationality Act and we therefore affirm the District Director's decision.
The petitioner, native of England, born October 11, 1926, is a
naturalized citizen of the United States. Petitioner's birth certificate shows that she was born to one Eileen Wallace and R. Wallace. The beneficiary is a native of Dublin, Ireland and her birth
certificate shows that she was born to Kathleen Mary Campbell
and Alfred William Stewart Campbell on May 18, 1935. A marriage certificate presented by petitioner shows that petitioner's

552

Interim Decision #2040
father, a widower, and beneficiary's mother, a widow, were married on May 19, 1945.
We agree with the District Director that the term "brother and
sister" for purposes of section 203(a) (5) does not include relationships such as the instant, where there is no parent common to
both petitioner and the beneficiary. While the Immigration and
Nationality Act does not specifically define the term "brother and
sister," we find ample illustration for our holding that the term
applies only to consanguineous relationships.' The term "brother
and sister" under the provision of National Service Life Insurance Act designating permissible beneficiaries has been construed
in its plain, ordinary and popular sense as including only brothers and sisters by the whole blood and by the half blood, Woodward v. United States, 167 F.2d 774 (8 Cir., 1948); Strunk v.
United States, 80 F. Supp. 432 (E.D. Ky., 1948) ; Beach v. United
States, 79 F. Supp. 747 (N.D. Ohio, 1946); Droney v. United
States, 59 F. Supp. 154 (D.C., 1945). The term "step" when used
as a prefix in conjunction with a degree of kinship, such as a
stepchild or stepsister, usually denotes a relationship by affinity,
one repugnant to a blood relationship.'
We have traditionally held that for purposes of preference classification the term "brother and sister" includes relationships by
the whole blood and by the half blood, where the parties have
one natural parent in common, Matter of De F—, 6 I. & N. Dec.
325 (BIA, 1954) ; Matter of C—, 6 I & N. Dec. 786 (BIA, 1955).
In an unreported decision (Matter of Lewandowski, A-1214417
(June 15, 1961) ), we held that the term "brother and sister" did
not extend to relationships where the parties did not have a natural parent in common In that case, the petitioner's father married the beneficiary's mother and the relationship was created
through marriage only. Since Congress has not defined the term
"brother and sister" for purposes of section 203 (a) (5) of the
1 Black's Law Dictionary, 4th ed. at p. 1557, defines sister as: "A woman
who has the same father and mother with another, or has one of them only;
in the second, half sister."
The term brother is defined therein at page 242: "One person is a brother
of the whole blood to another, the former being a male, when both are born
from the same father and mother. He is a brother of the 'half blood' to that
other (or half brother) when the two are born to the same father by different mothers or by the same mother to different fathers."
2 Black's Law Dictionary, 4th ed. at p. 1584: "The term 'children' has been
generally held not to include 'stepchildren' where the former appears in devises or bequests, 95 C.J.S. 2d Wills, Section 654; the term 'stepchildren' has
not been included within the meaning of 'children' in wrongful death statutes, 25 C.J.S. 2d Death, Section 34 (2)."

553

Interim Decision #2040
Immigration and Nationality Act, we hold that the terms must
be applied in their plain and ordinary meaning.
The provisions of section 101(b) (1) (B) of the Act, which
define the term "child" as including a "step-child" under the conditions specified therein, obviously have no applicability here.
Accordingly, we hold that petitioner and the beneficiary, related
by affinity, are not sisters of the whole or half blood, and therefore do not come within the scope of section 203 (a) (5) of the
Immigration and Nationality Act.
ORDER: The appeal is dismissed.

554

